PER CURIAM.
Appeal of Salvatore Vella dismissed, with costs, including $10 costs of motion, unless within 10 days said appellant pay to the plaintiff’s attorney on this motion $10 costs, and serve and file printed papers on appeal, as required by the rules of practice, within 30 days from date of service of a copy of this order, together with notice of entry thereof, and be prepared to argue said appeal during the first week of the next regular term of this court; such service to be made on plaintiff’s substituted attorney.